PER CURIAM.
 Our review of this case convinces us that there was sufficient credible and admissible evidence to warrant the jury’s finding that there had been -one over-all conspiracy, see Blumenthal v. United States, 332 U.S. 539, 68 S.Ct. 248, 92 L.Ed. 154, and that each of these defendants had participated in it. See United States v. McKee, 2 Cir., 220 F.2d 266. There was no reversible error either in the admission of evidence or in the vigorous prosecution of the case by the Assistant United States Attorney in charge. The conviction is affirmed.